 1   MICHAEL BAILEY
 2   United States Attorney
     District of Arizona
 3
     TODD M. ALLISON
 4   Arizona State Bar No. 026936
     DIMITRA H. SAMPSON
 5   Arizona State Bar No. 019133
 6   Assistant U.S. Attorneys
     Two Renaissance Square
 7   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 8
     Telephone (602) 514-7500
 9   Email: Todd.Allison@usdoj.gov
     Email: Dimitra.Sampson@usdoj.gov
10   Attorneys for Plaintiff
11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF ARIZONA
13   United States of America,
                                                                 CR-21-MJ-05000-DMF
14                          Plaintiff,
15             vs.                                           NOTICE OF APPEARANCE
                                                                OF CO-COUNSEL
16   Jacob Anthony Chansley,
17                          Defendant.
18
            NOTICE is hereby given, in accordance with Criminal Local Rule 57.6(d)(23) of the
19
     Rules of Practice for the U.S. District Court for the District of Arizona, that Assistant United
20
     States Attorneys, Dimitra H. Sampson and Todd M. Allison, are added as co-counsel with
21
     Assistant United States Attorney Kristen Brook, as attorneys for the United States.
22
            Respectfully submitted this 15th day of January, 2021.
23
24                                              MICHAEL BAILEY
                                                United States Attorney
25                                              District of Arizona
26
                                                  s/Todd M. Allison
27                                              TODD M. ALLISON
                                                DIMITRA H. SAMPSON
28                                              Assistant United States Attorney
 1
 2
                                   CERTIFICATE OF SERVICE
 3
 4          I hereby certify that on this 15th day of January, 2021, I electronically transmitted the

 5 attached document to the Clerk's Office using the CM/ECF System for filing and transmittal
   of a Notice of Electronic Filing to the following CM/ECF registrants:
 6
 7
     Gerald A. Williams
 8
 9 By: s/Theresa A. Hanson
       U. S. Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
